281 S.W.3d 746 (2008)
M.H., a Juvenile, Petitioner,
v.
STATE of Arkansas, Respondent.
No. 08-312.
Supreme Court of Arkansas.
April 3, 2008.
*747 William M. Pearson, Clarksville, for petitioner.
No response.
PER CURIAM.
On June 6, 2007, Petitioner M.H. was found guilty of rape and adjudicated delinquent in the Circuit Court of Franklin County, Arkansas. Petitioner was represented at trial by Franklin County Public Defender, William M. Pearson. No appeal was taken from the judgment. Petitioner subsequently retained private counsel and filed a motion for belated appeal and motion for anonymity. See per curiam order issued this same date. Petitioner also brings this motion requesting that James Edwards and Craig L. Cook be entered as attorneys of record.
Rule 16 of the Arkansas Rules of Appellate Procedure-Criminal provides in pertinent part that trial counsel, whether retained or court appointed, shall continue to represent a convicted defendant throughout any appeal, unless permitted by the trial court or the appellate court to withdraw in the interest of justice or for other sufficient cause.
Because there is no order in the record relieving Mr. Pearson as counsel, Petitioner's motion to enter Mr. Edwards and Mr. Cook as attorneys of record is denied without prejudice.
Motion denied without prejudice.